Action to recover damages for personal injuries sustained by the plaintiff through the alleged negligence of the defendant, when a screen in a window of an apartment in defendant’s multiple dwelling came down upon the plaintiff, who was seated on a window sill cleaning that window, causing the plaintiff to fall to the ground. Judgment in favor of the plaintiff, entered upon a jury verdict, unanimously affirmed, with costs. No opinion. Present ■ — • Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.